                                                                United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT               February 03, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                           HOUSTON DIVISION

DARRYL WADE VICTORIAN,               §
TDCJ #627801,                        §
                                     §
             Petitioner,             §
                                     §
v.                                   §
                                     §         CIVIL ACTION NO. H-19-1509
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice - Correctional               §
Institutions Division,               §
                                     §
             Respondent.             §


                     MEMORANDUM OPINION AND ORDER


       While incarcerated in the Texas Department of Criminal Justice
("TDCJ"), Darryl Wade Victorian (TDCJ #627801) filed a Petition
Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus by a Person in
State Custody     ("Petition") (Docket Entry No. 1),         regarding the
calculation of his         sentence following the      revocation of his
parole.     Now pending is Respondent's Motion for Summary Judgment
With Brief in Support ("Respondent's MSJ") (Docket Entry No. 16).
Victorian has replied with Petitioner's Objection to Summary
Judgment (Docket Entry No. 21) and Petitioner's Written Motion For
A    Live   Evidentiary    Hearing   (Docket   Entry   No.   22).          After
considering all of the pleadings and the applicable law,                       the
Respondent's MSJ will be granted and this action will be dismissed
for the reasons explained below.
                             I.   Background

     In 1992,     Victorian was charged in Harris County Case No.
631861 with the felony offense of burglary of a vehicle. 1     Those

charges were enhanced for purposes of punishment with allegations
that Victorian had at least two prior felony convictions for

burglary of a building. 2   Victorian waived a formal indictment and
entered a guilty plea to the charges against him. 3       The 262nd

District Court for Harris County, Texas, found Victorian guilty as
charged and sentenced him to 25 years' imprisonment under the terms
of the plea agreement. 4
     Victorian does not challenge the validity of his underlying
convictions here.     Instead, he challenges the manner in which the
trial court reviewed a state habeas corpus application that he
filed regarding the revocation of his parole         and subsequent
calculation of his sentence. 5     Victorian's parole revocation and
state habeas corpus proceedings are summarized below based on




     1
      See Felony Information and Waiver of Indictment, Docket Entry
No. 17-10, p. 126.     For purposes of identification, all page
numbers refer to the pagination imprinted by the court's electronic
filing system, CM/ECF.


     3
      See id.; Waiver of Constitutional Rights, Agreement to
Stipulate, and Judicial Confession, Docket Entry No. 17-10, p. 123.
     4
      See Judgment on Plea of Guilty or Nolo Contendere Before
Court- Waiver of Jury Trial, Docket Entry No. 17-10, p. 129.
     5
         Petition, Docket Entry No. 1, p. 5.
                                   -2-
records provided by the respondent. 6

        A.       Victorian's Parole Revocation Proceedings

        After receiving his 25-year sentence in 1992, Victorian was
released on parole for the first time on September 5, 2000. 7 In
2002, a pre-revocation warrant issued for Victorian's arrest after
he failed to report under the terms of his supervised release and

was declared an absconder. 8           The warrant was executed on April 19,
2010,        after     Victorian was   found   in custody   of   the Colorado
Department of Corrections as the result of a new conviction. 9

Victorian waived a parole revocation hearing and was extradited
back to Texas, where his parole was revoked on February 11, 2011. 10


        When Victorian returned to TDCJ following the revocation of
his parole in 2011, he received "jail credit" on his sentence for



      There are two affidavits in the record that set forth the
        6

relevant facts regarding Victorian's parole revocation proceedings
and the calculation of his sentence.    Angela Nation of the TDCJ
Parole Division provided an affidavit during Victorian's state
habeas corpus proceedings in 2018. See Affidavit of Angela Nation
("Nation Affidavit"), Docket Entry No. 17-10, pp. 85-91. Charley
Valdez of the TDCJ Classification and Records Department has
provided an affidavit with more recent information in support of
Respondent's MSJ. See Respondent's MSJ, Exhibit A, Affidavit of
Charley Valdez ("Valdez Affidavit"), Docket Entry No. 16-2, pp. 1-
6.
        7
            Valdez Affidavit, Docket Entry No. 16-2, pp.     3-4.

        8
            Nation Affidavit, Docket Entry No. 17-10, p. 89.
        9
            See id.
        10
             See id.
                                         -3-
time spent in custody after the pre-revocation warrant was executed

on April 19, 2010, but he was denied credit for the rest of the
time he spent out of TDCJ custody, forfeiting all of his previously

earned good time as well as "9 years, 7 months, and 14 days of
calendar street time" pursuant to Tex. Gov't Code§ 508.283{c).11

     On October 9, 2012, Victorian was released by TDCJ on parole
a second time.12     While on parole, Victorian was convicted of a new
offense in state court for violating a protective order and
sentenced to three years' imprisonment on January 27,          2015.13

Victorian's parole was revoked shortly thereafter on April 7,
2015.14     As a result of this revocation, Victorian forfeited all
previously earned good-time credit as well as "2 years, 5 months,
and 28 days of calendar street time" pursuant to§ 508.283(c) . 15
     In 2017,       Victorian filed two administrative Time Dispute
Resolution Forms to challenge the way in which his sentence was



      Valdez Affidavit, Docket Entry No. 16-2, p. 4. "Street-time
     11

credit refers to calendar time a person receives towards his
sentence for time spent on parole or mandatory supervision." Ex
parte Spann, 132 S.W.3d 390, 392 n. 2 (Tex. Crim. App. 2004).
Subject to certain exceptions for violent offenders, a Texas
prisoner is entitled to street-time credit after a parole
revocation only "if the 'remaining portion' of their sentence is
less than the amount of time they have spent out on parole." Id. at
392 (discussing§ 508.283(c)).
     12
          see Valdez Affidavit, Docket Entry No. 16-2, p. 4.


     14
          See id. at 5.
     15
          See id.
                                   -4-
calculated after the revocation of his parole. 16             Prison officials
rejected each one after determining that his sentence and time
credits were calculated properly. 17

      B.      Victorian's State Habeas Proceedings

      On February 12, 2018, Victorian filed an Application for a

Writ of Habeas Corpus Seeking Relief from Final Felony Conviction
Under [Texas] Code of Criminal Procedure, Article 11. 07 ( "State
Habeas      Application")    with   the      trial   court,   challenging   the
revocation of his parole in 2011, and the subsequent calculation of
his time credits by TDCJ. 18        Victorian argued that he was entitled
to relief for the following reasons:
      1.      Parole officials failed to calculate his time
              credits correctly following the revocation of his
              parole in 2011.

      2.      He was denied a timely revocation               hearing in
              violation of due process when his               parole was
              revoked in 2011.
      3.      TDCJ officials failed to adequately resolve the
              claims that he raised during the administrative
              time-credit dispute process (referencing his Time
              Dispute Resolution Forms).
      4.      His sentence was improperly extended by an improper
              application of the law that governed the
              calculation of time credits following a parole




      16
           See id. at 5-6.
      17
           See id. at 5.
      18
           See State Habeas Application, Docket Entry No. 17-10, pp. 5-
21.

                                       -5-
                revocation. 19
After considering a              "credible"    affidavit from a   TDCJ   Parole
Division official regarding Victoria's revocation proceedings and
the calculation of his time credits, the state habeas corpus court

entered findings of fact and concluded that he was not entitled to
relief. 20       In particular, the state habeas corpus court found that
Victorian waived a parole revocation hearing in 2011. 21            The state
habeas corpus court also found that he received all of the time
credits that he was due and that his sentence was not unlawfully
extended, as Victorian alleged. 22               The Texas Court of Criminal
Appeals agreed and denied Victorian's State Habeas Application
without a written order based on the trial court's findings. 23

        C.      Victorian's Federal Habeas Petition

        In his pending federal habeas corpus Petition, Victorian
contends that he is entitled to relief for the following reasons:
        1.      In considering his State Habeas Application, the
                trial court did not address his claim that his
                parole was revoked without due process in 2011.


        19
             See id. at 10-17.
      see State's Proposed Findings of Fact, Conclusions of Law,
        20

and Order, Docket Entry No. 17-10, p. 114 (finding the affidavit
from Angela Nation "credible" and that the facts asserted therein
were "true") .
        21   See id. at 115.
        22   See id. at 116-17.
        23
             Action Taken on Writ No. 88,380-03, Docket Entry No. 17-10,
p. 1.
                                         -6-
     2.      He was denied due process when the trial court
             construed his claim to apply to the calculation of
             his sentence, rather than his parole revocation
             proceeding.
     3.      He was denied due process when the trial court
             failed to consider his objections to the State's
             proposed findings of fact.
     4.      In considering his State Habeas Application, the
             trial court overlooked one of his claims about
             "jail time" credit.24
The respondent moves for summary judgment, arguing that Victorian
fails to state a viable claim for relief as a matter of law.25


                              II.   Standard of Review

     The federal habeas corpus standard of review requires a

petitioner to first present his claims in state court and to
exhaust all state court remedies through proper adjudication.         See

28 U.S.C.     §   2254 (b).     To satisfy the exhaustion requirement the
petitioner must present his claims to the highest state court in a
procedurally proper manner so that the state court is given a fair
opportunity to consider and pass upon challenges to a conviction
before those issues come to federal court for habeas corpus review.



     24
          Petition, Docket Entry No. 1, pp. 6-7.
      Respondent's MSJ, Docket Entry No. 7, pp. 5-6.
     25
                                                              The
respondent notes that any challenge to the calculation of
Victorian's sentence is barred by the one-year statute of
limitations found in 28 u.s.c. § 2244 (d).    See id. at 6, n.3.
Because the Petition is without merit for other reasons discussed
further below, the court does not address this argument, which is
asserted in a footnote, but reserves the right to do so, if
necessary, at a future time.
                                        -7-
See, �' O'Sullivan v. Boerckel, 119 S. Ct. 1728, 1732 (1999)

(explaining that comity dictates that state courts should have the

first opportunity to review a claim and provide any necessary
relief).
     Where     a   federal   habeas         corpus   petitioner's         claims   were
adjudicated on the merits in state court, his petition is subject
to review under the Antiterrorism and Effective Death Penalty Act

of 1996 ( "AEDPA"), codified at 28 U.S.C.                 §    2254(d).     Under the
AEDPA a federal habeas corpus court may not grant relief unless the
state court's       adjudication       "resulted in a           decision that was
contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the
United States[.]"       28 u.s.c.      §   2254(d) (1).       If a claim presents a
question of fact, a petitioner cannot obtain federal habeas relief
unless he shows that the state court's denial of relief "was based

on an unreasonable determination of the facts in light of the
evidence presented in the State court proceeding."                        28 U.S.C. §
2254(d) (2).       Otherwise,    findings of fact are              "presumed to be
correct" unless the petitioner rebuts those findings with "clear
and convincing evidence."         28 U.S.C.      §   2254(e) (1).


                                III.       Discussion

     Victorian's primary contention in all four of his proposed
claims is that he was denied due process on state collateral review
because the trial court misconstrued or failed to address his


                                           -8-
claims       properly.26   The     respondent      correctly   notes   that    this

allegation does not articulate a viable claim for relief on federal
habeas review.27        In that regard, the Fifth Circuit has repeatedly
held        that   "infirmities"    or    errors    that   occur   during     state
collateral review proceedings "do not constitute grounds for relief

in federal court."         Rudd v. Johnson, 256 F.3d 317, 319 (5th Cir.
2001) · (quoting Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir.
1999)) (citations omitted).              Instead, a habeas corpus petitioner
must demonstrate that a constitutional violation occurred during
the underlying proceeding that resulted in his confinement before
a federal court may issue the writ. See,�' Morris v. Cain, 186
F.3d 581, 585 n.6 (5th Cir. 1999) (citations omitted); see also

Nichols v. Scott, 69 F.3d 1255, 1275 (5th Cir. 1995) (explaining
that "[a]n attack on a state habeas proceeding does not entitle the
petitioner to habeas relief in respect to his conviction, as it is
an attack on a proceeding collateral to the detention and not the
detention itself") (citation and internal quotation marks omitted).
       The claims asserted in Victorian's Petition expressly take
issue with the trial court's characterization of his claims or the
failure to adequately address his allegations on state habeas




       26
            See Respondent's MSJ, Docket Entry No. 16, p. 6.
       27
            See id. at 6-7.
                                          -9-
corpus     review.28      To   the   extent   that   Victorian   challenges

infirmities or errors that allegedly occurred on state collateral
review, he fails to state a claim upon which federal habeas relief
may be granted.         See Rudd,    256 F.3d at 319.      Therefore,   the
respondent is entitled to summary judgment on this issue.

     In an abundance of caution, 29 the court has reviewed the State

Habeas Application filed by Victorian along with the findings and
conclusions entered by the state habeas corpus court and finds no
error that rises to the level of a constitutional violation or
warrants federal habeas corpus relief under the deferential AEDPA
standard.     Victorian does not rebut any of the state court's fact
findings about his parole revocation proceedings or the calculation
of his sentence.       Absent clear and convincing evidence calling any
of the state court's factual findings into question, those fact
findings and credibility determinations are presumed correct on
federal review.        See 28 U.S.C. § 2254(e) (1); Valdez v. Cockrell,
274 F.3d 941, 947 (5th Cir. 2001); see also Coleman v. Quarterman,

456 F.3d 537, 541 (5th Cir. 2006) (citing Guidry v. Dretke, 397




     28   See Petition, Docket Entry No. 1, pp. 6-7.
      Because Victorian represents himself in this proceeding, the
     29

court has construed all of his submissions under a less stringent
standard than those drafted by lawyers. See Haines v. Kerner, 92
S. Ct. 594, 596 (1972) (per curiam); see also Erickson v. Pardus,
127 S. Ct. 2197, 2200 (2007) ("A document filed pro se is 'to be
liberally construed [.] '") (quoting Estelle v. Gamble, 97 S. Ct.
285, 292 (1976)).
                                     -10-
F.3d 306, 326 (5th Cir. 2005)).30

        Likewise, Victorian cites no authority showing that his

sentence      was   calculated     incorrectly    in    violation   of     the
Constitution following one of his parole revocations.                To the
extent that the state habeas corpus court found that Victorian's

sentence was calculated correctly under state law, this conclusion
was adopted by the Texas Court of Criminal Appeals when it denied
his State Habeas Application.31          A federal habeas corpus court is

required to defer to a state court's interpretation of its own law.
See Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002) ("We will
take the word of the highest court on criminal matters of Texas as
to the interpretation of its law, and we do not sit to review that

state's      interpretation   of   its   own   law")   (quoting   Seaton   v.

Procunier, 750 F.2d 366, 368 (5th Cir. 1985)).
        Even if there was an error in the calculation of his sentence,
and Victorian does not demonstrate that one occurred, the Supreme
Court has repeatedly held that "federal habeas corpus relief does
not lie for errors of state law."          Estelle v. McGuire, 112 S. Ct.
475, 480 (1991); Lewis v. Jeffers, 110 S. Ct. 3092, 3102 (1990);



      Although Victorian asks for an evidentiary hearing on his
        30

claims, he does not show that one is available under the governing
statute. See 28 U.S.C. § 2254(e)(2). Accordingly, Petitioner's
Written Motion For A Live Evidentiary Hearing (Docket Entry No. 22)
will be denied.
         Action Taken on Writ No. 88,380-03, Docket Entry No. 17-10,
        31

p. 1.
                                    -11-
Pulley v. Harris, 104 S. Ct. 871, 874-75                (1984).    For this
additional reason, Victorian is not entitled to relief and his

Petition will be dismissed.


                  IV.       Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                  A
certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.       §   2253 (c) (2), which requires a petitioner to
demonstrate    "that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or
wrong."   Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004) (quoting
Slack v. McDaniel, 120 s. Ct. 1595, 1604 (2000)).            Where denial of
relief is based on procedural grounds, the petitioner must show not
only that "jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional
right," but also that they "would find it debatable whether the
district court was correct in its procedural ruling."             Slack, 120
S. Ct. at 1604.
     The court concludes that reasonable jurists would not debate
whether any ruling in this case was correct or whether the
petitioner    states    a    valid   claim   for   relief.    Therefore,   a
certificate of appealability will not issue.

                                     -12-
                       V.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.   The Respondent's Motion for Summary          Judgment
          (Docket Entry No. 16) is GRANTED.

    2.    Petitioner's Written Motion For A Live Evidentiary
          Hearing (Docket Entry No. 22) is DENIED.

     3.   The Petition Under 28 U.S.C. § 2254 for a Writ of
          Habeas Corpus by a Person in State Custody filed by
          Darryl Wade Victorian (Docket Entry No. 1) is
          DENIED and this case will be DISMISSED with
          prejudice.

    4.    A certificate of appealability is DENIED.

    The Clerk shall provide a copy of this Memorandum Opinion and
Order to the petitioner.

    SIGNED at Houston, Texas, on this 3rd day of February, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                 -13-
